No. 04-99-00402-CR
Arthur L. CHAVARRIA,
Appellant
v.
The STATE of Texas,
Appellee
From the 187th Judicial District Court, Bexar County, Texas
Trial Court No. 96CR1960
Honorable Raymond Angelini, Judge Presiding
PER CURIAM

Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Alma L. López, Justice

Delivered and Filed:	December 15, 1999


DISMISSED
	On November 16, 1999, we abated this appeal to the trial court for an abandonment hearing.
See Tex. R. App. P 38.8(b)(2).  On December 1, 1999, the trial court filed its findings of fact and
conclusions of law, together with a reporter's record from the abandonment hearing.  Therefore, the
appeal is reinstated on the docket of this court.

	Appellant has now filed a motion to dismiss this appeal by withdrawing his notice of appeal.
The appellant's motion to dismiss is granted, and this appeal is dismissed.  See Tex. R. App. P.
42.2(a).

								PER CURIAM

DO NOT PUBLISH